DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a remotely controlled cabinet assembly being configured to be remotely locked and unlocked for storing controlled substances, said assembly comprising: a cabinet unit being positionable on a vertical supports surface, said cabinet unit having a pair of end cabinets each being positioned on either side of a central cabinet, said central cabinet being configured to store controlled substances, said central cabinet including a door being hingedly coupled thereto, a door frame and a bottom wall, said door on said central cabinet having a front surface and a back surface; a plurality of locking units, each of said locking units being coupled to a said central cabinet, each of said locking units releasably engaging said door on said central cabinet for locking said door on said central cabinet wherein each of said locking units is configured to restrict access to the controlled substances in said central cabinet; a control unit being coupled to said cabinet unit, said control unit being electrically coupled to each of said locking units, said control unit actuating each of said locking units to disengage and thusly unlock said door on said central cabinet wherein said control unit is configured to facilitate access to the controlled substances in said central cabinet a keypad being coupled to said door on said central cabinet wherein said keypad is configured to be manipulated by a user, said keypad having plurality of buttons thereon for entering a pre-determined alpha-numeric code, said keypad being in electrical communication with said control unit, said control unit actuating each of said locks to disengage said door on said central cabinet when said alpha-numeric code is entered into said keypad, and an electronic device being carried by a user, said electronic device transmitting an unlock command to said control unit for remotely unlocking said door on said central cabinet.

The closest prior art of record, U.S. Patent Number 6,883,440 to Correia, discloses a remotely controlled cabinet assembly being configured to be remotely locked and unlocked for storing controlled substances, said assembly comprising: a cabinet unit (10) being positionable on a vertical supports surface (110), said cabinet being configured to store controlled substances, said cabinet including a door (60) being hingedly coupled thereto (via 43), a door frame (30) and a bottom wall (33), said door on said cabinet having a front surface and a back surface (figure 1); a locking unit (65), said locking unit being coupled to said cabinet, said locking unit releasably engaging said door on said cabinet for locking said door on said cabinet wherein each of said locking unit is configured to restrict access to the controlled substances in said cabinet; a control unit (column 4, lines 9-19) being coupled to said cabinet unit, said control unit being electrically coupled to each of said locking unit (via 72), said control unit actuating each of said locking unit to disengage and thusly unlock said door on said cabinet wherein said control unit is configured to facilitate access to the controlled substances in said cabinet; a keypad (97B) being coupled to said door on said cabinet wherein said keypad is configured to be manipulated by a user, said keypad having plurality of buttons thereon for entering a pre-determined alpha-numeric code, said keypad being in electrical communication with said control unit, said control unit actuating each of said locks to disengage said door on said central cabinet when said alpha-numeric code is entered into said keypad, and an electronic device (97A) being carried by a user, said electronic device transmitting an unlock command to said control unit for remotely unlocking said door on said cabinet.
However, Correia does not disclose said cabinet unit having a pair of end cabinets each being positioned on either side of a central cabinet, as well as a plurality of locking units, each of said locking units being coupled to a said central cabinet, each of said locking units releasably engaging said door on said central cabinet for locking said door on said central cabinet wherein each of said locking units is configured to restrict access to the controlled substances in said central cabinet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 20, 2022